Citation Nr: 0919926	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-18 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine, from the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1974 to June 1976.  

In June 1978, the Board of Veterans' Appeals (Board) denied, 
in part, service connection for a neck disability on a direct 
basis.  

This matter initially came before the Board on appeal from a 
February 1999 decision by the RO which, in part, denied 
service connection for osteoarthritis of the cervical spine 
secondary to service-connected degenerative disc disease with 
radiculitis at L4-5.  In October 2001, the Board found that 
the Veteran had actually requested to reopen the claim of 
service connection for a neck disability on a direct basis.  
The Board found that the evidence received was new and 
material to reopen the claim, and remanded the appeal for 
additional development.  In July 2004, the Board granted 
service connection for a cervical spine disability.  In July 
2004, the RO implemented the Board decision and assigned a 10 
percent evaluation for osteoarthritis of the cervical spine, 
effective from May 29, 1998.  The Veteran subsequently 
perfected an appeal, in part, for an evaluation in excess of 
10 percent.  

By rating action in September 2004, the RO, in part, denied 
an initial rating in excess of 10 percent.  In August 2007, a 
hearing was held at the RO before the undersigned member of 
the Board.  In March 2008, the Board, in part, remanded the 
current issue on appeal for additional development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  Since service connection was granted, the cervical spine 
disability is manifested by complaints of pain and mild 
limitation of motion; functional loss of use due to pain, 
weakness, fatigability, or incoordination to a degree 
commensurate with the criteria for a higher evaluation is not 
demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine disability, 
based on an initial determination, are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
Diagnostic Codes 5293 (prior to 9/26/03) and 5293-5243 (from 
9/26/03).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

In this case, a letter dated in December 2002 was sent by VA 
to the Veteran in accordance with the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter was not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, a statement of the case (SOC) 
was promulgated in July 2006, and a supplemental statement of 
the case (SSOC) was promulgated in January 2009.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that an SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the Veteran was notified of the evidence that was 
needed to substantiate his claim for an initial higher 
evaluation; what information and evidence that VA will seek 
to provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The Veteran was notified of his 
responsibility to submit evidence showing that his service-
connected disability was more severe than reflected by the 
initial evaluation assigned, of what evidence was necessary 
to establish a higher evaluation, and why the current 
evidence was insufficient to award the benefits sought.  

The Board has considered the recent holding of the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") that for an increased rating claim, VCAA 
notice should include notice that evidence of increased 
severity of the disorder, or of greater interference with 
work or activities of daily life is required to support a 
claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 
128, (2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  In line with the above 
reasoning, Vazquez-Flores does not apply to initial rating 
claims because VA's VCAA notice obligation was satisfied when 
the RO granted the Veteran's claims for service connection.  

The Veteran's service treatment records and all VA and 
available private medical records identified by him have been 
obtained and associated with the claims file.  The Veteran 
was examined by VA several times during the pendency of the 
appeal and testified at a hearing before the undersigned 
member of the Board at the RO in August 2007.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the timing of any 
notice is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that even though the Board 
erred by relying on various post-decisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim, and the error was 
harmless).  Additionally, there has been no prejudice to the 
Veteran in the essential fairness of the adjudication.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. 
Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher 
v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  Based on a review 
of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield III.  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, as in the present case, consideration must be given 
to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are also appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).  

Initially, the Board notes that during the course of the 
Veteran's appeal, the regulations pertaining to rating 
disabilities of the spine were amended on two occasions.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for the Veteran's spine 
disability is warranted.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, the 
Veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See VAOPGCPREC 3-00.  That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one more favorable to the veteran.  
VAOPGCPREC 7-2003.  

Prior to September 26, 2003, under Diagnostic Code (DC) 5290 
(limitation of motion of the cervical spine), a 10 percent 
evaluation was assigned for slight limitation of motion; 20 
percent for moderate limitation of motion, and 30 percent for 
severe limitation of motion.  38 C.F.R. § 4.71a, DC 5290 
(effective prior to September 26, 2003).  

Under the old regulations for intervertebral disc syndrome 
(DC 5293)), a 60 percent evaluation was assigned for 
pronounced, persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief.  A 40 percent evaluation was assigned for severe, 
recurring attacks with intermittent relief.  A 20 percent 
rating was assigned for moderate symptoms with recurring 
attacks.  A 10 percent evaluation was assigned for mild 
symptoms.  38 C.F.R. § 4.71a, DC 5293 (effective prior to 
September 23, 2002).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under DC 5243.  Under 
the revised criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2008).  

Under the General Rating Formula, a 20 percent rating is 
warranted, in pertinent part, when forward flexion of the 
cervical spine is greater than 15 degrees, but not greater 
than 30 degrees, or the combined range of motion of the 
cervical spine is not greater than 170 degrees; or there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
requires forward flexion of the cervical spine to 15 degrees 
or less; or with favorable ankylosis of the entire cervical 
spine; a 40 percent rating is warranted if the medical 
evidence shows unfavorable ankylosis of the entire cervical 
spine.  A 100 percent rating is warranted if there is 
unfavorable ankylosis of the entire spine.  These ratings are 
warranted if the above-mentioned manifestations are present, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, effective September 
26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees; extension is zero to 45 degrees; left and right 
lateral flexion are zero to 45 degrees; and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of the spinal motion provided in this note 
are the maximum that can be used for calculation of the 
combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Note (1) provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
(38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, effective 
September 26, 2003).  

In this case, the pertinent evidence of record includes 
numerous VA outpatient and private medical reports showing 
treatment for various maladies, including neck pain from 1999 
to the present, and the reports of VA and QTC examinations 
conducted during the pendency of the appeal in January 2003, 
September 2004 and October 2008.  At this point the Board 
notes that a review of the VA and private outpatient notes 
did not reflect any additional findings which were not 
reported or described on the VA examinations during the 
pendency of the appeal.  As the Board's analysis will include 
a detailed description of the clinical and diagnostic 
findings concerning the Veteran's cervical spine during the 
pendency of the appeal, further discussion of the outpatient 
notes would be redundant.  Therefore, although considered by 
the Board in its decision, a discussion of those reports will 
not be included in this decision.  

On VA (QTC) examination in January 2003, the examiner 
indicated that the claims file was reviewed and included a 
description of the Veteran's medical history.  The Veteran 
complained of chronic neck pain and difficulty turning his 
head to the side.  The Veteran reported that he did not lose 
any time at work because of his neck disability, but said 
that he did require bed rest and treatment by a private 
doctor.  On examination, forward flexion of the cervical 
spine was to 40 degrees with extension to 20 degrees.  Right 
and left lateral flexion was to 25 degrees and rotation was 
to 45 degrees; with pain at the end of all movements.  Motor 
function of the upper extremities was within normal limits, 
sensation was intact, and reflexes were 2+ in the biceps and 
triceps, bilaterally.  There was no radiation of pain on 
movement or radiculopathy, and no evidence of muscle spasm or 
tenderness.  X-ray studies showed some mild degenerative 
changes but no significant interval changes.  

When examined by VA in September 2004, the examiner indicated 
that he did not have the claims file to review.  The Veteran 
reported a history of mild, daily neck pain with increased 
pain on flare-ups which occurred two to three times a week.  
The Veteran also described occasional shooting pain down his 
right arm and felt that he had additional limitation of 
motion during flare-ups.  Range of motion using a goniometer, 
showed forward flexion to 35 degrees with extension to 20 
degrees.  Lateral flexion was from 0 to 30 degrees, 
bilaterally, and rotation was from 0 to 60 degrees, 
bilaterally, with pain on all movements.  Strength was 5/5 in 
all muscle groups in the upper extremities and reflexes were 
2+, bilaterally.  There was no evidence of clonus and 
sensation was intact.  The examiner noted that the Veteran 
reported radiculopathy down the right arm and had positive 
Spurling's test in the right upper extremity, but that 
neurological examination of the upper extremities was intact.  
An MRI revealed mild degenerative disc disease from C3 to C6-
7 levels with no significant disc collapse or spinal cord 
encroachment and the neural foramina appeared intact.  The 
examiner commented that while the Veteran had a positive 
Spurling's test on the right side, there was no significant 
cause for this based on the x-ray and MRI studies, which 
failed to reveal any evidence of an old healed fracture or 
ligamentous injury of the cervical spine.  The diagnoses 
included mild to moderate degenerative disc disease of the 
cervical spine from C3-4 to C6-7 levels.  

At the direction of the Board remand in March 2008, the 
Veteran was afforded VA neurological and orthopedic 
examinations to determine the severity of his cervical spine 
disability.  The examiner's indicated that the claims file 
was reviewed and included a detailed description of the 
Veteran's complaints, medical history and the clinical 
findings on examination.  The Veteran reported that his neck 
pain radiated into his shoulders and up into the back of his 
head.  He said that activities aggravated his pain, but that 
it did not affect his driving or his participation in other 
activities.  The examiner noted that the Veteran had never 
worn a neck brace or needed traction or surgery, and that he 
had never experienced flare-ups, vis-à-vis, a sudden severe 
exacerbation of pain requiring him to seek medical attention.  
The Veteran was able to perform the normal functions of 
everyday self-care without assistance and had no 
incapacitating episodes during the past year.  

On spine examination, forward flexion was to 35 degrees with 
pain from 30 to 35 degrees.  Extension was to 20 degrees with 
pain from 17 to 20 degrees.  Right lateral flexion was from 0 
to 25 degrees, with pain from 20 to 25 degrees.  Left lateral 
flexion was from 0 to 20 degrees with pain from 18 to 20 
degrees.  Rotation was from 0 to 45 degrees on the right and 
0 to 40 on the left, with pain from 40 to 45 degrees on the 
right and 35 to 40 degrees on the left.  The Veteran was able 
to move his arms without any impairment, albeit with some 
pain.  The examiner noted that there was no pain on motion in 
the mid-range with pain only at the extreme ends of motion, 
and that there was no evidence of weakness, fatigability or 
incoordination on repetitive motion.  The examiner opined 
that there was no additional loss of motion due to pain with 
repetition.  He commented that there was only minimal 
worsening of symptoms since the prior VA examination in 2003, 
and that x-ray studies were not materially different from the 
prior examination.  The examiner opined that there was no 
evidence of weakened movement, excess fatigability, 
incoordination or flare-ups, with only mild pain at the end 
ranges of motion.  While the Veteran had some increased pain 
on excessive twisting of his head to the side, he opined that 
there was no additional loss of motion and that use of his 
neck was well within the normal requirements for the 
activities of daily living and mobility.  

On VA neurological examination in October 2008, the examiner 
noted that while the Veteran reported radiating pain into his 
shoulders and arms, left greater than the right, this was 
contrary to what was shown on the prior examinations of 
record, including the October 2008 VA spine examination.  The 
Veteran denied any numbness, tingling, or weakness in his 
neck, shoulders or upper extremities, or any incapacitating 
episodes in the past 12 months.  On examination, there was no 
evidence of any neurological abnormalities related to the 
cervical spine.  The examiner also noted that there was no 
residual weakness or sensory disturbance and no recurring 
attacks of intervertebral disc syndrome.  

In this case, while the Veteran reports increased neck pain, 
the objective findings during the pendency of this appeal do 
not show any significant change in actual impairment and only 
a slight decrease in range of motion of the cervical spine 
from his initial examination in 2003, to the most recent 
examination in 2008.  The medical reports showed no postural 
abnormalities or any evidence of muscle wasting, atrophy, or 
loss of strength.  The medical evidence does not demonstrate 
more than mild actual or functional limitation of motion of 
the cervical spine, and no evidence of any moderate 
intervertebral disc syndrome with recurring episodes at any 
time during the pendency of this appeal.  Thus, a rating in 
excess of 10 percent under the old rating criteria for DCs 
5290 or 5293 is not warranted.  

As to rating the Veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  The Veteran 
retains significant motion of the spine, and there is no 
claim or evidence of vertebra fracture of the cervical spine.  
Thus, DCs 5287 and 5285, respectively, are not applicable to 
the facts in this case.  

The Board must also consider whether the Veteran is entitled 
to an evaluation in excess of 10 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002, and the criteria effective from September 
26, 2003, the effective dates of the revised regulations.  As 
indicated above, the revised regulations may not be applied 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  

In this regard, the evidence does not show that the Veteran 
has experienced any incapacitating episodes as defined by the 
applicable regulation, nor is there any objective evidence 
that he was prescribed bed rest at anytime during the 
pendency of this appeal.  The Veteran retains significant 
motion of the cervical spine, with forward flexion from 35 to 
40 degrees during the pendency of the appeal.  Limitation of 
forward flexion greater than 30 degrees but less than 40 
degrees warrants a 10 percent evaluation under the revised 
General Rating Formula for Diseases and Injuries of the 
Spine.  Thus, the Board finds that the evidence does not meet 
the criteria for an evaluation in excess of 10 percent under 
either the old or the revised regulations.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
Veteran's cervical spine disability, under the revised 
orthopedic rating criteria and applicable neurologic rating 
criteria in effect between September 23, 2002, and September 
26, 2003, and under the revised orthopedic rating criteria 
and any applicable neurologic rating criteria from September 
26, 2003.  

In this regard, other than complaints of pain in the neck 
region, the clinical and diagnostic findings during the 
pendency of the appeal did not reveal any objective evidence 
of any neurological abnormalities or impairment.  The VA 
neurological examiner in October 2008 noted, specifically, 
that there was no evidence of any neurological deficits 
related to the cervical spine.  The orthopedic manifestations 
of the Veteran's cervical spine disability involves primarily 
pain and limitation of motion which, as discussed above, is 
not shown to be more than mild in degree.  A 10 percent 
evaluation is the appropriate rating for mild limitation of 
motion of the cervical spine under the old rating schedule 
pursuant to DC 5290.  Likewise, under the new General Rating 
Formula for Disease and Injuries of the Spine based on total 
limitation of motion, limitation of flexion between 30 and 40 
degrees warrants a rating of no more than 10 percent.  As 
there is no objective evidence of any neurological 
symptomatology, there is no basis to assign a separate rating 
under any of the applicable neurological rating codes.  Thus, 
consideration of separately evaluating and combining the 
neurologic and orthopedic manifestations of the Veteran's 
cervical spine disability would not result in a higher rating 
from September 23, 2002, or from September 26, 2003.  

Finally, consideration must also be given to any functional 
impairment of the Veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008).  

In this regard, the Board notes that the Veteran's principal 
complaints concerning functional impairment from his cervical 
spine disability is turning his head to the side.  However, 
the evidence shows that he has good strength and fair range 
of motion in his neck.  There is no evidence of muscle 
weakness, atrophy or any neurological impairment referable to 
the cervical spine, and no objective evidence of any flare-up 
of symptoms that have impacted negatively on his occupation 
or daily activities.  The objective evidence does not show 
more than slight limitation of motion when pain is 
considered, and no objective signs or manifestations of any 
additional functional impairment.  

In this regard, the Board observes that under the Rating 
Schedule, the general rating formula notes that the rating 
criteria are to be applied with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  Other than the Veteran's 
report of pain, there was no evidence of visible behavior or 
adequate pathology to suggest that any additional functional 
impairment was commensurate with the criteria necessary for 
an evaluation in excess of 10 percent.  Moreover, the VA 
examiner in October 2008 specifically noted that there was no 
additional limitation of motion due to pain, weakness, 
fatigability, incoordination, or on repetitive use.  It is 
acknowledged that the Veteran has subjective complaints of 
pain affecting his ability to engage in certain activities.  
However, "a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Although the Veteran reported that he accepted early 
retirement from the U.S. Postal Service, the evidence of 
record indicated that this was due primarily to other 
disability, including his service-connected lower back.  In 
this regard, the Board notes that the RO granted the Veteran 
a total rating based on individual unemployability due to 
service-connected disability effective from August 1997 based 
on his service-connected low back disability.  Service 
connection had not been established for a neck disorder at 
the time of that award.  See November 1997 RO rating 
decision.  Thus, the Board finds that there is no objective 
evidence of any flare-up of symptoms or chronic worsening 
related to his cervical spine that have impacted negatively 
on his occupational or daily activities such that the 
requirements for a higher rating are met.  See also VA 
examination report of October 2008.  While the Board 
acknowledges that the Veteran's service-connected cervical 
spine disorder does result in some functional impairment, the 
evidence of record does not show any actual or additional 
functional limitation beyond that contemplated by the 10 
percent evaluation currently assigned.  Accordingly, the 
Board finds that an increased evaluation based on additional 
functional loss due to the factors set forth above have not 
been demonstrated at anytime during the pendency of this 
appeal.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  

In this case, the record does not reflect frequent periods of 
hospitalization because of the service-connected cervical 
spine disability, nor interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards.  The Veteran does not claim, nor does 
evidence of record show any periods of hospitalization for 
his cervical spine disability.  Further, the Veteran has not 
submitted any persuasive evidence showing that his cervical 
spine disability has markedly interfered with his employment 
status beyond that contemplated by the assigned evaluation.  
Thus, the evidence of records does not reflect any factor 
which takes the Veteran outside of the norm, or which 
presents an exceptional case where his currently assigned 
disability rating is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, the Veteran has been assigned a 10 percent 
evaluation for his cervical spine disability based on the 
clinical and diagnostic findings demonstrated on examinations 
during the pendency of his appeal.  The evidence does not 
show, however, that his disability has been more or less 
disabling than reflected in the 10 percent evaluation 
assigned at any time during the pendency of this appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  


ORDER

An initial evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine is denied.  


		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


